Citation Nr: 1715128	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-14 615	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to in-service herbicide agent exposure.

2.  Entitlement to service connection for a cardiovascular disorder - including atherosclerotic cardiovascular disease, coronary artery disease and congestive heart failure - including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1962 to June 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a Board videoconference hearing in January 2015 before a Veterans' Law Judge (VLJ) who has since retired from the Board.  The hearing transcript has been associated with the claims file, so is of record.  Because the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Board sent the Veteran and his attorney a January 2017 letter offering the Veteran an opportunity to testify at another hearing before a VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014);  38 C.F.R. § 20.707 (2015).  The letter requested that the Veteran reply and indicate whether he wished to participate in another hearing; the letter also specified that if the Veteran failed to respond within thirty days, the Board would proceed as if he had expressed his desire to have the case considered by a new VLJ without an additional hearing.  The Veteran never responded to the Board's letter.  Accordingly, the Board will proceed to the merits of the appeal without scheduling a new hearing. 

In March 2015, the Board issued a decision denying this claim, and in response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In December 2015 the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating the Board's decision denying this claim and remanding the claim to the Board for further development and readjudication in compliance with directives specified.  The Board requested an independent medical evaluation in August 2016 and received the evaluation in September 2016.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents.

2.  The Veteran's hypertension has been shown to be etiologically related to his in-service exposure to herbicide agents.

3.  The Veteran's atherosclerotic cardiovascular disease, coronary artery disease, and congestive heart failure are etiologically related to service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension as due to herbicide exposure have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for establishing service connection for atherosclerotic cardiovascular disease, coronary artery disease and congestive heart failure as secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for cardiovascular disorders as secondary to hypertension, which in turn was caused by in-service exposure to herbicide agents.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
To establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  

The Veteran has alleged that hypertension is a causal disability within the chain of causation linking his cardiovascular conditions to service.  The Veteran claims that in-service exposure to herbicide agents caused hypertension, which in turn caused cardiovascular conditions.  Because hypertension is within the causal chain of the cardiovascular conditions before the Board, the Board will also consider whether service connection is warranted for hypertension.

Regarding the Veteran's hypertension, the first element of service connection - a current disability - is clearly met: the Veteran has a documented history of hypertension, as discussed in the as the September 2016 independent medical evaluation.  In addition, the second element - an in-service injury -  is also met: the Veteran served in Vietnam, as verified in a June 2010 rating decision, and is therefore presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116(f).
	
For the third element of service connection, the evidence of record shows a causal connection between the Veteran's hypertension and his presumed in-service herbicide agent exposure.  A May 2016 private medical opinion discusses the Veterans and Agent Orange Update 2006 medical literature review, which found "limited or suggestive evidence to support an association between exposure to the herbicides used in Vietnam and hypertension."  The private opinion also cited similar evidence from the Updates of 2010, 2012, and 2014.  Thus, the medical evidence supports a causal connection between the Veteran's hypertension and his active service and the Board finds that service connection for hypertension is warranted. 38 C.F.R. § 3.303.

With service connection for hypertension established, the question of service connection for cardiovascular disorders as secondary to hypertension may be addressed.  The Veteran plainly meets the first and second elements.  The December 2013 VA medical examination and May 2016 private medical opinion confirm the Veteran's atherosclerotic cardiovascular disease, coronary artery disease, and congestive heart failure, and service connection for hypertension has been granted in this decision.

Turning to the third element, a nexus exists between the Veteran's hypertension and his atherosclerotic cardiovascular disease, coronary artery disease, and congestive heart failure.  The December 2013 VA medical examination specifically lists congestive heart failure as "secondary to severe hypertension."  Similarly, the September 2016 independent medical examination states that the congestive heart failure is related to chronic hypertension and possibly related to chemotherapy from the Veteran's service-connected laryngeal carcinoma.  The May 2016 private medical opinion likewise links the Veteran's atherosclerotic cardiovascular disease and coronary artery disease to his hypertension and his in-service exposure to herbicide agents.  Therefore, the medical evidence supports a causal connection between the Veteran's hypertension and his cardiovascular disorders.  The Board accordingly finds that secondary service connection is warranted for atherosclerotic cardiovascular disease, coronary artery disease, and congestive heart failure. 38 C.F.R. § 3.303.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for the claims.


ORDER

Service connection for hypertension, as due to in-service herbicide agent exposure, is granted.

Service connection for atherosclerotic cardiovascular disease, coronary artery disease, and congestive heart failure as secondary to the hypertension, also is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


